Name: 2011/714/: Council Decision of 11Ã October 2011 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banco de Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  monetary economics;  accounting
 Date Published: 2011-11-01

 1.11.2011 EN Official Journal of the European Union L 285/23 COUNCIL DECISION of 11 October 2011 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banco de Portugal (2011/714/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2011/11 of the European Central Bank of 25 August 2011 to the Council of the European Union on the external auditors of the Banco de Portugal (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the ECBs Governing Council and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Banco de Portugal ended after the audit for the financial year 2010. It is therefore necessary to appoint external auditors from the financial year 2011. (3) The Banco de Portugal has selected PricewaterhouseCoopers & Associados  Sociedade de Revisores Oficiais de Contas, Lda. as its external auditors for the financial years 2011 to 2016. (4) The Governing Council of the ECB recommended that PricewaterhouseCoopers & Associados  Sociedade de Revisores Oficiais de Contas, Lda. should be appointed as the external auditors of the Banco de Portugal for the financial years 2011 to 2016. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Council Decision 1999/70/EC (2) accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(10) of Decision 1999/70/EC shall be replaced by the following: 10. PricewaterhouseCoopers & Associados  Sociedade de Revisores Oficiais de Contas, Lda. is hereby approved as the external auditors of the Banco de Portugal for the financial years 2011 to 2016.. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Luxembourg, 11 October 2011. For the Council The President M. DOWGIELEWICZ (1) OJ C 258, 2.9.2011, p. 1. (2) OJ L 22, 29.1.1999, p. 69.